           Case 1:19-mc-00045-BAH Document 5 Filed 04/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,            Miscellaneous Action No. 1:19-mc-00045
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III,




                         MOTION FOR ADMISSION PRO HAC VICE

         Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP (the “Movant”) hereby

moves this Court, pursuant to Local Rule 83.2(d), for entry of an order permitting Theane

Evangelis to appear pro hac vice before this Court in the above-captioned matter as an additional

counsel of record for Reporters Committee for Freedom of the Press. In support of this motion,

the Movant attaches the Declaration of Theane Evangelis as Exhibit A.

         Undersigned counsel respectfully requests that the Court grant this motion and enter an

Order for admission of Theane Evangelis pro hac vice in the above-captioned case. A proposed

order is attached.

Dated: April 1, 2019
                                              Respectfully submitted,


                                              _/s Theodore J. Boutrous, Jr._____________
                                              Theodore J. Boutrous, Jr., (D.C. Bar No. 420440)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              333 South Grand Ave.,
                                              Los Angeles, California 90071
                                              Tel: (213) 229-7804
                                              tboutrous@gibsondunn.com

                                              Counsel for Applicant
                                              Reporters Committee for Freedom of the Press
          Case 1:19-mc-00045-BAH Document 5-1 Filed 04/01/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing         Miscellaneous Action No. 1:19-mc-00045
the Release of Grand Jury Material Cited,
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III,




              DECLARATION IN SUPPORT OF MOTION FOR ADMISSION
                    PRO HAC VICE OF THEANE EVANGELIS


I, Theane Evangelis, declare and state as follows:

         1. My full name is Theane Evangelis.

         2. I am an attorney at the law firm Gibson, Dunn & Crutcher LLP. My office is located

at 333 South Grand Avenue, Los Angles, California 90071. My office telephone number is

213.229.7726.

         3. I am a member in good standing of the Bar of the State of California, as well as the

Supreme Court of the United States; the U.S. Courts of Appeals for the Third, Fourth, Sixth,

Seventh, Ninth, Tenth, and Eleventh Circuits; and the U.S. District Courts for the Central District

of California; Southern District of California; Northern District of California; and Eastern

District of California.

         4. I have not been disciplined by any bar, and there are no disciplinary proceedings

pending against me in any jurisdiction.

         5. In the past two years, I have not been admitted pro hac vice to practice before this
Case 1:19-mc-00045-BAH Document 5-1 Filed 04/01/19 Page 2 of 2
          Case 1:19-mc-00045-BAH Document 5-2 Filed 04/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,           Miscellaneous Action No. 1:19-mc-00045
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III,




                                     [PROPOSED] ORDER

         Upon consideration of the Motion for Admission pro hac vice of Theane Evangelis, it is,

on this ______ day of ________________, 2019, hereby ORDERED that the Motion for

Admission pro hac vice is GRANTED, and that Theane Evangelis be, and that the same hereby

is, admitted pro hac vice to appear and participate fully in the above captioned case.

         SO ORDERED this ______ day of _____________, 2019.



                                                     Beryl A. Howell
                                                     Chief Judge
